711 N.W.2d 20 (2006)
474 Mich. 1065
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Robert RENO, Jr., Defendant-Appellant.
Docket No. 128116 (26), COA No. 256872.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of September 21, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.